COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-16-00356-CV
Style:                    Michael Bynane v. David Guzman
Date motion filed*:       May 17, 2016
Type of motions:          Motion to Withdraw as Counsel for Appellant Michael Bynane
Parties filing motions: Appellant’s Counsel Jeffrey C. Jackson and John P. Fretz
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:

          Granted
                If document is to be filed, document due: N/A
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s counsel’s motion to withdraw is granted because it complies with Rule
          6.5 and was served on appellant over 10 days ago with no response filed in this Court.
          See TEX. R. APP. P. 6.5(a), (b), 10.1(a)(5), 10.3(a). Accordingly, the Clerk of this
          Court is directed to remove Jeffrey C. Jackson and John P. Fretz as counsel for
          appellant. Mr. Jackson is ordered to comply with his notification obligations to
          appellant under Rule 6.5(c) by filing a notice with the Clerk of this Court within ten
          days of this order. See id. 6.5(c), 34.6(b)(1), 35.3(b)(2)–(3), 38.6(a).

Judge’s signature: /s/ Evelyn V. Keyes
                Acting individually

Date: June 2, 2016




November 7, 2008 Revision